 Case 1:19-cv-00703-AJT-JFA Document 6 Filed 06/18/19 Page 1 of 3 PageID# 28




                            UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

CANDACE FORNESS,                               :
                                               :
               Plaintiff,                      :
                                               :
       vs.                                     :       Case No. 1:19-cv-00703-AJT-JFA
                                               :
MASTERPIECE INTERNATIONAL                      :
LIMITED, LLC,                                  :
                                               :
               Defendant.                      :


  WAIVER OF ORAL ARGUMENT FOR CONSENT MOTION TO ENLARGE TIME
                 FOR FILING RESPONSIVE PLEADING

       PLEASE TAKE NOTICE that pursuant to Local Rule 7(E), the parties have waived oral

argument on the Second Consent Motion to Enlarge Time for Filing a Responsive Pleading filed

in this case on June 18, 2019. For the reasons laid out in the motion, the parties respectfully request

that this honorable Court grant this Motion and enlarge the time for Defendant to file a responsive

pleading to July 4, 2019.
Case 1:19-cv-00703-AJT-JFA Document 6 Filed 06/18/19 Page 2 of 3 PageID# 29




                                         Respectfully Submitted,

                                         MASTERPIECE INTERNATIONAL
                                         LIMITED, LLC
                                         By Counsel

                                  By:    /s/ Joseph B. Greener ____________
                                         Mariana D. Bravo, VSB #45212
                                         Joseph B. Greener, VSB #90758
                                         Carr Maloney P.C.
                                         2020 K Street, N.W., Suite 850
                                         Washington, D.C. 20006
                                         (202) 310-5500 (Phone)
                                         (202) 310-5555 (Fax)
                                         mariana.bravo@carrmaloney.com
                                         joseph.greener@carrmaloney.com
                                         Counsel for Defendant Masterpiece
                                         International Limited, LLC




                                     2
 Case 1:19-cv-00703-AJT-JFA Document 6 Filed 06/18/19 Page 3 of 3 PageID# 30




                              CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a copy of the foregoing was filed and served electronically, this
  th
18 day of June, 2019, to:

                            Matthew T. Sutter, VSB #66741
                            Sutter & Terpak, PLLC
                            7540 A Little River Turnpike, First Floor
                            Annandale, VA 22003
                            matt@sutterandterpak.com
                            Counsel for Plaintiff

                            Gregg C. Greenberg, VSB #79610
                            Zipin, Amster & Greenberg, LLC
                            8757 Georgia Avenue, Suite 400
                            Silver Spring, MD 20910
                            ggreenberg@zagfirm.com
                            Counsel for Plaintiff


                                                   Respectfully Submitted,

                                                   MASTERPIECE INTERNATIONAL
                                                   LIMITED, LLC
                                                   By Counsel

                                           By:     /s/ Joseph B. Greener ____________
                                                   Mariana D. Bravo, VSB #45212
                                                   Joseph B. Greener, VSB #90758
                                                   Carr Maloney P.C.
                                                   2020 K Street, N.W., Suite 850
                                                   Washington, D.C. 20006
                                                   (202) 310-5500 (Phone)
                                                   (202) 310-5555 (Fax)
                                                   mariana.bravo@carrmaloney.com
                                                   joseph.greener@carrmaloney.com
                                                   Counsel for Defendant Masterpiece
                                                   International Limited, LLC




                                              3
